Motion granted insofar as to permit the appeal to be heard upon a typewritten record *560on appeal and upon typewritten or mimeographed appellants’ points, on condition that the appellants serve one copy of the typewritten record and one copy of the typewritten or mimeographed appellants’ points upon the attorney for the respondents (the Corporation Counsel) and file 6 copies of the typewritten record on appeal and 6 typewritten or 19 mimeographed appellants’ points with this court on or before March 1, 1960, with notice of argument for the April 1960 Term of this court, said appeal to be argued or submitted when reached. Concur — Botein, P. J., Breitel, Rabin, M. M. Frank and Valente, JJ.